DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 10—“a 3D object”, it is unclear as to whether the object is referring to the “3D object” of line 7 or is a separate object.  For examination purposes, the examiner shall equate the two objects.  In order to overcome this rejection, the claim could be amended to state --the 3D object--, for example.

Regarding claim 3, lines 1-2—“a 3D object”, it is unclear as to whether the object is referring to the “3D object” of claim 1 or is a separate object.  For examination purposes, the examiner shall equate the two objects.  In order to overcome this rejection, the claim could be amended to state --the 3D object--, for example.

Regarding claim 7, line 10—“an object”, it is unclear as to whether the object is referring to the “3D object” of claim 1 or is a separate object.  For examination purposes, the examiner shall equate the two objects.  In order to overcome this rejection, the claim could be amended to state --the 3D object--, for example.

Claims 2-7 are additionally rejected for being dependent on at least one rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 8 sets forth a “computer readable storage medium.”  However, the specification as originally filed does not explicitly define the computer readable storage medium by stating that it '. . . may include, for example,' a number of various mediums (Para. 30). The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Additionally, the “processor” is not limited to be a hardware processor embodiment in the specification.
In order to overcome this rejection the claim may be amended to state a “non-transitory” computer readable storage medium and/or a “hardware” processor, for example.
Claims 9-12 are being additionally rejected for being dependent on at least one rejected base claim.

Regarding claim 13, the broadest reasonable interpretation of the “printing consumable” would be the definition in the specification at paragraph 22--“As used in the present specification and in the appended claims, the term ‘printing consumable’ is meant to be understood broadly as any material used to form an object from a 3D model of the object.”  Therefore, the claim is directed to statutory subject matter under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 2014/0117585 A1) in view of Ishinaga et al. (US 6,709,081 B2).
Regarding claim 1, Douglas teaches a method of protecting a three-dimensional (3D) model via consumables, comprising: 
determining whether the associated printing consumable, i.e. a supply, wherein the supply may include any container for build material (Fig. 3, el. 302; Para. 61), is installed in a 3D printing device, i.e. a three-dimensional printing system that includes a three-dimensional printer and the supply (Fig. 3, el. 300, 302, 306; Para. 60), to allow for the forming of a 3D object based on the 3D model, e.g. receiving, by the printer, a three-dimensional model and selecting the model for fabrication (Para. 50); coupling a container with a data tag to the three-dimensional printer (Fig. 6, el. 604; Para. 93); reading data from the data tag using the tag sensor of the printer (Fig. 6, el. 606; Para. 94); determining an operational parameter for the fabrication of an object by the printer based on data from the data tag (Fig. 6, el. 610; Para. 97), wherein the operational parameter may be an authorization to print (Para. 98), wherein determination of the operational parameters may include determining whether a desired fabrication can be performed with the supply (Para. 69); and 
in response to a determination that the printing consumable is installed in the 3D printing device to allow for the forming of a 3D object based on the 3D model, permitting the manufacturing of the 3D object using the 3D model whilst consuming of the printing consumable, e.g. fabricating an object while using the operational parameter(s) (Fig. 6, el. 612; Para. 99).
Douglas does not clearly teach assigning an association between a printing consumable and the 3D model, the association protecting the 3D model based on availability of the printing consumable.
Ishinaga teaches assigning an association between a printing consumable, i.e. an ink tank (Fig. 2, el. 103), and the…model, the association protecting the…model based on availability of the printing consumable, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44), wherein the print key is associated with the encrypted image—model—(Col. 3, lines 46-52), wherein the certificate key is stored on the security chip (Col. 3, lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include assigning an association between a printing consumable and the 3D model, the association protecting the 3D model based on availability of the printing consumable, using the known method of generating, by the security chip of the ink tank, the decryption key and decrypting, by the printer, the encrypted image for printing, as taught by Ishinaga, in combination with the three-dimensional printing system of Douglas, for the purpose of providing a printing system in which a user is permitted to use encrypted copyrighted image data by paying a royalty to a creator of the copyrighted image so as to print the copyrighted image (Ishinaga-Col. 1, lines 48-52).  Another benefit would be to maintain the security of an encrypted 3D model by allowing decryption of the model using a decryption key generated in the supply container.

Regarding claim 2, Douglas in view of Ishinaga teaches all elements of claim 1.
Douglas does not clearly teach the method of claim 1, wherein the association between a printing consumable and a 3D model is defined by a decryption key associated with the printing consumable, the method comprising encrypting the 3D model, the decryption key being able to decrypt the encrypted 3D model.
Ishinaga teaches wherein the association between a printing consumable and a…model is defined by a decryption key associated with the printing consumable, the method comprising encrypting the…model, the decryption key being able to decrypt the encrypted…model, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44), wherein the print key is associated with the encrypted image—model—(Col. 3, lines 46-52), wherein the certificate key is stored on the security chip (Col. 3, lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include wherein the association between a printing consumable and a 3D model is defined by a decryption key associated with the printing consumable, the method comprising encrypting the 3D model, the decryption key being able to decrypt the encrypted 3D model, using the known method of generating, by the security chip of the ink tank, the decryption key and decrypting, by the printer, the encrypted image for printing, as taught by Ishinaga, in combination with the three-dimensional printing system of Douglas, using the same motivation as in claim 1.

Regarding claim 3, Douglas in view of Ishinaga teaches all elements of claim 2.
Douglas further teaches permitting the manufacturing of a 3D object based on the 3D model by consuming the printing consumable, e.g. fabricating an object while using the operational parameter(s) (Fig. 6, el. 612; Para. 99).
Douglas does not clearly teach the method of claim 2, comprising permitting the manufacturing of a 3D object based on the 3D model by consuming the printing consumable in response to a determination that the decryption key decrypts the encrypted 3D model.
Ishinaga teaches permitting the manufacturing of a…object based on the…model by consuming the printing consumable in response to a determination that the decryption key decrypts the encrypted…model, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44), wherein the decrypted image data is outputted as print data and the print data is printed by the printer (Col. 4, lines 45-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include permitting the manufacturing of a 3D object based on the 3D model by consuming the printing consumable in response to a determination that the decryption key decrypts the encrypted 3D model, using the known method of generating, by the security chip of the ink tank, the decryption key and decrypting, by the printer, the encrypted image for printing, as taught by Ishinaga, in combination with the three-dimensional printing system of Douglas, using the same motivation as in claim 1.

Regarding claim 4, Douglas in view of Ishinaga teaches all elements of claim 2.
Douglas further teaches storing the data in a radio frequency identification (RFID) device, i.e. an active or passive RFID tag (Fig. 3, el. 304; Para. 63), coupled to the printing consumable, e.g. the supply may include a data tag that stores data providing information on characteristics of the build material (Para. 62), wherein the data tag may include an active or passive RFID tag (Para. 63).
Douglas does not clearly teach the method of claim 2, wherein assigning the association between the printing consumable and the 3D model comprises storing the decryption key in a radio frequency identification (RFID) device coupled to the printing consumable.
Ishinaga teaches assigning the association between the printing consumable and the…model comprises storing the decryption key in a…device coupled to the printing consumable, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates and temporarily stores the decryption key (Col. 3, lines 58-67; Col. 4, lines 45-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include wherein assigning the association between the printing consumable and the 3D model comprises storing the decryption key in a radio frequency identification (RFID) device coupled to the printing consumable, using the known method of generating and temporarily storing, at the security chip of the ink tank, the decryption key, as taught by Ishinaga, in combination with the three-dimensional printing system and RFID tag of Douglas, using the same motivation as in claim 1.

Regarding claim 5, Douglas in view of Ishinaga teaches all elements of claim 2.
Douglas further teaches printing the data on the printing consumable, e.g. the supply may include a data tag that stores data providing information on characteristics of the build material (Para. 62), wherein the data tag may include an optically-identifiable tag such as a bar code or QR code (Para. 63).
Douglas does not clearly teach the method of claim 2, wherein assigning the association between the printing consumable and the 3D model comprises printing the decryption key on the printing consumable.
Ishinaga teaches assigning the association between the printing consumable and the…model comprises storing the decryption key on the printing consumable, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates and temporarily stores the decryption key (Col. 3, lines 58-67; Col. 4, lines 45-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include wherein assigning the association between the printing consumable and the 3D model comprises printing the decryption key on the printing consumable, using the known method of generating and temporarily storing, at the security chip of the ink tank, the decryption key, as taught by Ishinaga, in combination with the three-dimensional printing system and optically-identifiable tag of Douglas, using the same motivation as in claim 1.

Regarding claim 6, Douglas in view of Ishinaga teaches all elements of claim 2.
Douglas further teaches in response to a determination that the data is not associated with the printing consumable, restricting the printing of the 3D object using the 3D model and consuming of the printing consumable, e.g. implementing a rights management protocol for the build material by reading an authentication code and using the code to authenticate the build material for the printer; the container may also have a private key that is used to sign a message from the controller (Para. 70, 98).
Douglas does not clearly teach the method of claim 2, comprising in response to a determination that the decryption key is not associated with the printing consumable, restricting the printing of the 3D object using the 3D model and consuming of the printing consumable.
Ishinaga teaches in response to a determination that the decryption key is not associated with the printing consumable, restricting the printing of the…object using the…model and consuming of the printing consumable, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44); the encrypted image cannot be decrypted by only either one of the print key which is attached to the encrypted image and the certificate key (Col. 4, lines 57-67);
Examiner Note:  Each encrypted image may only be decrypted using the decryption key that is generated using the print key of the image and the certificate key of the ink tank.  An encrypted image will not be able to be decrypted with a decryption key of a different encrypted image.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include comprising in response to a determination that the decryption key is not associated with the printing consumable, restricting the printing of the 3D object using the 3D model and consuming of the printing consumable, as taught by Ishinaga, using the same motivation as in claim 1.

Regarding claim 8, Douglas teaches a computer program product for protecting a three-dimensional (3D) model via consumables, the computer program product comprising: a computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor, i.e. a controller operable to control the components of the printer, wherein the controller may include any combination of software and/or processing circuitry suitable for controlling the components of the printer (Fig. 1, el. 110; Para. 22): 
receiving, at a 3D printing device, i.e. a three-dimensional printing system that includes a three-dimensional printer and the supply (Fig. 3, el. 300, 302, 306; Para. 60), an…3D model defining a 3D object, e.g. receiving, by the printer, a three-dimensional model and selecting the model for fabrication (Para. 50); and 
manufacture the 3D object based on the decrypted 3D model and consuming the printing consumable, e.g. fabricating an object while using the operational parameter(s) (Fig. 6, el. 612; Para. 99).
Douglas does not clearly teach receiving, at a 3D printing device, an encrypted 3D model defining a 3D object, decrypting the encrypted 3D model using a decryption key associated with a printing consumable; and wherein the association of the decryption key with the printing consumable protects the 3D model based on availability of the printing consumable.
Ishinaga teaches receiving, at a…printing device, i.e. a printer (Fig. 2, el. 100), an encrypted…model defining a…object, e.g. the downloaded encrypted image—encrypted model-- is input to the printer (Col. 4, lines 30-44); 
decrypting the encrypted…model using a decryption key associated with a printing consumable, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44); and 
manufacture the…object based on the decrypted…model and consuming the printing consumable, e.g. wherein the decrypted image data is outputted as print data and the print data is printed by the printer (Col. 4, lines 45-56),
wherein the association of the decryption key with the printing consumable protects the…model based on availability of the printing consumable, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44), wherein the print key is associated with the encrypted image—model—(Col. 3, lines 46-52), wherein the certificate key is stored on the security chip (Col. 3, lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include receiving, at a 3D printing device, an encrypted 3D model defining a 3D object, decrypting the encrypted 3D model using a decryption key associated with a printing consumable; and wherein the association of the decryption key with the printing consumable protects the 3D model based on availability of the printing consumable, using the known method of generating, by the security chip of the ink tank, the decryption key and decrypting, by the printer, the encrypted image for printing, as taught by Ishinaga, in combination with the three-dimensional printing system of Douglas, for the purpose of providing a printing system in which a user is permitted to use encrypted copyrighted image data by paying a royalty to a creator of the copyrighted image so as to print the copyrighted image (Ishinaga-Col. 1, lines 48-52).  Another benefit would be to maintain the security of an encrypted 3D model by allowing decryption of the model using a decryption key generated in the supply container.

Regarding claim 9, Douglas in view of Ishinaga teaches all elements of claim 8.
Douglas further teaches the computer program product of claim 8, comprising the computer usable program code to, when executed by the processor: 
determining whether the printing consumable is installed in the 3D printing device to allow for the manufacturing of the 3D object, e.g. coupling a container with a data tag to the printer (Fig. 6, el. 604; Para. 92); reading data from the data tag using the tag sensor of the printer (Fig. 6, el. 606; Para. 95); 
in response to a determination that the printing consumable is installed in the 3D printing device…, e.g. coupling a container with a data tag to the printer (Fig. 6, el. 604; Para. 92); reading data from the data tag using the tag sensor of the printer (Fig. 6, el. 606; Para. 95): 
manufacturing the 3D object using the…3D model whilst consuming the printing consumable, e.g. fabricating an object while using the operational parameter(s) to control operation of the printer (Fig. 6, el. 612; Para. 99).
Douglas does not clearly teach determining the decryption key is associated with the printing consumable; validating whether the 3D model is correctly decryptable by the decryption key; and in response to a determination that the printing consumable is installed in the 3D printing device, and the decryption key is associated with the printing consumable and decrypts the 3D model:  decrypting the encrypted 3D model using the decryption key; and manufacturing the 3D object using the decrypted 3D model whilst consuming the printing consumable.
Ishinaga teaches determining the decryption key is associated with the printing consumable, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates the decryption key from a combination of the print key and the certificate key (Col. 3, lines 58-67; Col. 5, lines 30-44); 
validating whether the…model is correctly decryptable by the decryption key, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44); and 
in response to a determination that the printing consumable is installed in the…printing device, and the decryption key is associated with the printing consumable and decrypts the…model, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44): 
decrypting the encrypted…model using the decryption key, e.g. the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44); and 
manufacturing the…object using the decrypted…model whilst consuming the printing consumable, e.g. wherein the decrypted image data is outputted as print data and the print data is printed by the printer (Col. 4, lines 45-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include determining the decryption key is associated with the printing consumable; validating whether the 3D model is correctly decryptable by the decryption key; and in response to a determination that the printing consumable is installed in the 3D printing device, and the decryption key is associated with the printing consumable and decrypts the 3D model:  decrypting the encrypted 3D model using the decryption key; and manufacturing the 3D object using the decrypted 3D model whilst consuming the printing consumable, as taught by Ishinaga, using the same motivation as in claim 8.

Regarding claim 10, Douglas in view of Ishinaga teaches the computer program product of claim 8, comprising the computer usable program code to, when executed by the processor: 
determine whether the printing consumable is compatible with the 3D model of the 3D object, e.g. the determination of operational parameters may include preliminary diagnostic tests whether the build material is appropriate for the printer and whether a desired fabrication can be performed with the supply (Douglas-Para. 69); 
in response to a determination that the printing consumable is compatible with the 3D model of the 3D object, manufacturing the 3D object consuming the printing consumable, e.g. fabricating an object while using the operational parameter(s) to control operation of the printer (Douglas-Fig. 6, el. 612; Para. 99); and 
in response to a determination that the printing consumable is not compatible with the 3D model of the 3D object, restricting manufacturing of the 3D object using the printing consumable, e.g. the determination of operational parameters may include preliminary diagnostic tests whether the build material is appropriate for the printer and whether a desired fabrication can be performed with the supply (Douglas-Para. 69); conditionally build with the supply of build material only when the authentication code can be authenticated by the controller and ensuring that only authorized materials are used with suitably equipped printers (Douglas-Para. 70).

Regarding claim 13, Douglas teaches a system for protecting a three-dimensional (3D) model defining a 3D object, (Fig. 3), comprising: 
a printing consumable, i.e. a supply, wherein the supply may include any container for build material (Fig. 3, el. 302; Para. 61); and 
a data element associated with the printing consumable, e.g. a data tag, (Fig. 3, el. 304), wherein the data tag that stores data providing information on characteristics of the build material (Para. 62), wherein the data tag may include an active or passive RFID tag or an optically-identifiable tag such as a bar code or QR code (Para. 63).
Douglas does not clearly teach the data element defining an assigned association between the printing consumable and a 3D model.
Ishinaga teaches the data element, i.e. a security chip (Fig. 2, el. 104), defining an assigned association between the printing consumable, i.e. an ink tank (Fig. 2, el. 103), and a…model, e.g. the security chip of the ink tank generates the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44), wherein the print key is associated with the encrypted image—model—(Col. 3, lines 46-52), wherein the certificate key is stored on the security chip (Col. 3, lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include the data element defining an assigned association between the printing consumable and a 3D model, using the known method of generating, by the security chip of the ink tank, the decryption key and decrypting, by the printer, the encrypted image for printing, as taught by Ishinaga, in combination with the three-dimensional printing system of Douglas, for the purpose of providing a printing system in which a user is permitted to use encrypted copyrighted image data by paying a royalty to a creator of the copyrighted image so as to print the copyrighted image (Ishinaga-Col. 1, lines 48-52).  Another benefit would be to maintain the security of an encrypted 3D model by allowing decryption of the model using a decryption key generated in the supply container.

Regarding claim 14, Douglas in view of Ishinaga teaches all elements of claim 13.
Douglas does not clearly teach the system of claim 13, wherein the data element comprises a decryption key embedded within the printing consumable, the decryption key decrypting encrypted data defining the 3D model.
Ishinaga teaches wherein the data element comprises a decryption key embedded within the printing consumable, the decryption key decrypting encrypted data defining the…model, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44), wherein the print key is associated with the encrypted image—model—(Col. 3, lines 46-52), wherein the certificate key is stored on the security chip (Col. 3, lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include wherein the data element comprises a decryption key embedded within the printing consumable, the decryption key decrypting encrypted data defining the 3D model, as taught by Ishinaga, using the same motivation as in claim 13.

Regarding claim 15, Douglas in view of Ishinaga teaches all elements of claim 13.
Douglas further teaches the system of claim 13, wherein the data element comprises a computing device embedded in the printing consumable, the computing device comprising a processor and data storage device, the processor presenting…to a 3D printing device, i.e. a three-dimensional printer (Fig. 3, el. 306), e.g. the data tag may include an active RFID data tag, wherein the active RFID data tag includes a power source that provides power to the active RFID tag to broadcast a signal that includes the data stored on the active RFID tag (Para. 85); the cartridge may include processing circuitry to actively provide data concerning an amount of build material in the cartridge, which processing circuitry may be locally powered by a battery (Para. 81, 83).
Douglas does not clearly teach the processor presenting a decryption key to a 3D printing device based on data defining the decryption key stored in the data storage device.
Ishinaga teaches wherein the data element comprises a computing device embedded in the printing consumable, the computing device comprising a processor and data storage device, e.g. the security chip comprises an integrated circuit and memory (Col. 3, line 58-Col. 4, line 3), the processor presenting a decryption key to a…printing device, i.e. a printer (Fig. 2, el. 100), based on data defining the decryption key stored in the data storage device, e.g. the security chip-(Fig. 2, el. 104), of the ink tank generates and temporarily stores the decryption key from a combination of the print key and the certificate key and the printer decrypts the encrypted image—model—using the decryption key (Col. 3, lines 58-67; Col. 5, lines 30-44), wherein the print key is associated with the encrypted image—model—(Col. 3, lines 46-52), wherein the certificate key is stored on the security chip (Col. 3, lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas to include the processor presenting a decryption key to a 3D printing device based on data defining the decryption key stored in the data storage device, as taught by Ishinaga, using the same motivation as in claim 13.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Ishinaga and further in view of Jeran et al. (US 2016/0173284 A1).
Regarding claim 7, Douglas in view of Ishinaga teaches all elements of claim 1.
Douglas in view of Ishinaga does not clearly teach the method of claim 1, comprising: tracking consumption of the printing consumable; determining if the printing consumable has been refilled; and in response to a determination that the printing consumable has been refilled, restricting use of the printing consumable to manufacture an object defined by the 3D model.
Jeran teaches tracking consumption of the printing consumable, e.g. the printer may ascertain the remaining life value of the print cartridge, wherein the remaining life value may include the level of the supply in the print cartridge (Para. 17); the printer may keep a history that includes a record of previous print cartridges that the printer has used, wherein the history may include a table that associates the identifier of the previously-used print cartridges with their respective remaining life values (Para. 19); 
determining if the printing consumable has been refilled, e.g. tracking the refills and the number of refills of the print cartridge (Para. 17); determining whether the identifier of the print cartridge matches one of the identifiers in the printer’s history and, if there is a match, comparing the recorded remaining life value with the current remaining life value, wherein if the current remaining life value is higher than the recorded remaining life value, the printer concludes that the print cartridge is not authentic and deny authentication (Para. 21, 32); and 
in response to a determination that the printing consumable has been refilled, restricting use of the printing consumable to manufacture an object defined by the 3D model, e.g. if the current remaining life value is higher than the recorded remaining life value, the printer concludes that the print cartridge is not authentic and deny authentication (Para. 21, 32), wherein the printer will not allow use of the print cartridge until authentication is completed (Para. 26), wherein the device may be a three-dimensional printer (Para. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas in view of Ishinaga to include tracking consumption of the printing consumable; determining if the printing consumable has been refilled; and in response to a determination that the printing consumable has been refilled, restricting use of the printing consumable to manufacture an object defined by the 3D model, using the known method of tracking the refills and the number of refills of the print cartridge and determining whether the identifier of the print cartridge matches one of the identifiers in the printer’s history and, if there is a match, comparing the recorded remaining life value with the current remaining life value, wherein if the current remaining life value is higher than the recorded remaining life value, the printer concludes that the print cartridge is not authentic and deny authentication, wherein the printer will not allow use of the print cartridge until authentication is completed, as taught by Jeran, in combination with the three-dimensional printing system of Douglas in view of Ishinaga, for the purpose of providing an additional layer of security to ensure that the cartridge digital signature and signed data were not copied and allowing more non-authenticated print cartridges to be identified (Jeran-Para. 16, 22).  A further benefit would be to allow for authentication that saves time, resources, and is less prone to failure (Jeran-Para. 23).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Ishinaga and further in view of Trimberger (US 7,389,429 B1).
Regarding claim 11, Douglas in view of Ishinaga teaches all elements of claim 8.
Douglas in view of Ishinaga does not clearly teach the computer program product of claim 8, comprising the computer usable program code to, when executed by the processor, erase the decryption key from the printing consumable in response to a determination that the decryption key has been read into memory of 3D printing device.
Trimberger teaches the computer usable program code to, when executed by the processor, erase the decryption key from the memory in response to a determination that the decryption key has been read into memory of a device, e.g. self-erasing key memory delivers a decryption key to a programmable logic device and then automatically erases itself (Abstract; Claim 1); key-write control circuitry retrieves the key from memory and transmits the key to the FPGA, wherein the key is stored in key memory, wherein the key-write control circuitry then clears the key from memory (Col. 17, lines 19-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas in view of Ishinaga to include the computer usable program code to, when executed by the processor, erase the decryption key from the printing consumable in response to a determination that the decryption key has been read into memory of 3D printing device, using the known method of delivering, by a self-erasing key memory, a decryption key to a programmable logic device and then automatically erasing itself, as taught by Trimberger, in combination with the three-dimensional printing system of Douglas in view of Ishinaga, for the purpose of enabling design protection methods that are convenient, reliable, and secure (Trimberger-Col. 2, lines 29-31).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Ishinaga and further in view of Balinsky et al. (US 2016/0077776 A1).
Regarding claim 12, Douglas in view of Ishinaga teaches all elements of claim 8.
Douglas in view of Ishinaga does not clearly teach the computer program product of claim 8, comprising the computer usable program code to, when executed by the processor, performing signature verification with regard to the 3D model, the signature verification restricting use of the 3D model, the printing consumable, or combinations thereof.
Balinsky teaches computer usable program code to, when executed by the processor, performing signature verification with regard to the…model, the signature verification restricting use of the…model, the printing consumable, or combinations thereof, e.g. no portion of a composite document print job is submitted to the printing pipeline until the last signature verification is successfully completed (Para. 103), wherein the signature verification includes verifying that each part of the composite document was signed (Para. 101); verifying the authenticity of the document signature (Para. 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas in view of Ishinaga to include the computer usable program code to, when executed by the processor, performing signature verification with regard to the 3D model, the signature verification restricting use of the 3D model, the printing consumable, or combinations thereof, using the known method of verifying the authenticity of the document signature prior to submitting the document print job to the printing pipeline, as taught by Balinsky, in combination with the three-dimensional printing system of Douglas in view of Ishinaga, for the purpose of ensuring that untrusted documents are not printed (Balinsky-Para. 103).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pruitt et al. (US 2018/0065286 A1)—Pruitt discloses when a tank has been refilled in an unauthorized manner, the machine can be configured to lockout or otherwise disable the tank from use (Para. 111).

Milazzo et al. (US 2017/0279783 A1)—Milazzo discloses after executing a 3D model file, a subsequent attempt to execute the model file can be identified and can be blocked based on at least one of a temporal restriction or a maximum use restriction (Para. 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




31 August 2022
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498